Citation Nr: 0334726	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  03-08 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased evaluation for bronchial asthma, 
currently evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from August 1954 to 
July 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied the benefit sought on 
appeal.  


REMAND

A preliminary review of the record discloses that he veteran 
requested and was scheduled for a hearing before a Member of 
the Board of Veterans' Appeals in March 2003.  The veteran 
was scheduled for a Travel Board hearing in Albuquerque, New 
Mexico in September 2003.  The veteran failed to report to 
his scheduled hearing.  In a letter received by the RO in 
September 2003, the veteran indicated that he was unable to 
attend the scheduled hearing due to lack of transportation to 
the hearing site.  He requested that a new hearing be 
scheduled.  Under these circumstances, the RO must schedule 
the veteran for another Travel Board hearing.  38 C.F.R. 
§§ 20.700, 20.704 (2003).

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule a Travel Board 
hearing before a traveling Member of the 
Board.  The RO should also inform the 
veteran of his rights associated with the 
hearing, and which rights he may waive in 
electing another type of hearing.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




